                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LYNETTE GARCIA,                                  §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-01307-XR
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, SOCIAL SECURITY                     §
COMMISSIONER;                                    §
                                                 §
                   Defendant.                    §

                          ORDER DIRECTING FILING OF BRIEFS

       Pursuant to 28 U.S.C. §636(b) and Rule 1(h) of Appendix C to the Local Rules, this

action to review the final decision of the Commissioner of Social Security has been referred to

the undersigned for review and report and recommendation. Defendant has filed an answer,

together with a certified copy of the transcript of the administrative proceedings, and therefore it

is now ORDERED that the parties submit briefs in accordance with the following requirements:

       1. On or before March 19, 2020, Plaintiff shall file and serve a brief setting forth all

           errors which the Plaintiff contends entitles the Plaintiff to relief. The brief shall

           contain the following under the appropriate headings and in the order here indicated:

               a. A statement of the case. This statement should indicate briefly the course of
                  the proceeding and its disposition at the administrative level and should set
                  forth a general statement of the facts. This statement of the facts shall include
                  the Plaintiff’s age, education and work experience; a summary of the physical
                  and mental impairments alleged; a brief outline of the medical evidence; and a
                  brief summary of other evidence of record. Each statement of fact shall be
                  supported by reference to the page in the record where the evidence may be
                  found.

               b. A statement of the exact issues presented for review, set forth in separate
                  numbered paragraphs.

               c. An argument. The argument may be preceded by a summary. The argument
                  shall be divided into sections, each section separately treating each issue,

                                                 1
                   numbered to correspond with the statement of issues. The argument must set
                   forth the Plaintiff’s contentions with respect to the issues presented and
                   reasons therefor. Each contention must be supported by specific reference to
                   the portion of the record relied upon and by citations to statutes, regulations
                   and cases which support the Plaintiff’s position. Cases from other districts
                   and circuits should be cited only in conjunction with relevant cases from this
                   jurisdiction, or if authority on point from this jurisdiction does not exist. If the
                   Plaintiff has moved for remand to the Commissioner for further proceedings,
                   the argument in support thereof must set forth good cause for remand.
                   Furthermore, if the remand is for the purpose of taking additional evidence,
                   such evidence must be attached to the brief, or, if such evidence is in the form
                   of a consultative examination sought at government expense, the Plaintiff
                   must make a proffer of the nature of the evidence anticipated to be obtained.

               d. A short conclusion stating the relief sought. The issues before the Court may
                  be limited to the exact issues properly raised in the briefs.

       2. Defendant’s brief, which should respond specifically to each issue raised by Plaintiff,

           shall be filed no later than forty-five (45) days after the filing of Plaintiff’s brief.

           Defendant’s brief shall conform to the requirements set forth above for the Plaintiff’s

           brief, except that a statement of the issues and a statement of the case need not be

           made unless the Defendant is dissatisfied with the Plaintiff’s statement thereof.

       3. Plaintiff may serve, file, and submit a brief in reply to the brief of the Defendant,

           within fourteen (14) days of filing of the Defendant’s brief.

       Plaintiff’s and Defendant’s briefs are limited to twenty (20) pages in length. Plaintiff’s

reply brief is limited to ten (10) pages in length. These page limits are exclusive of the caption,

signature block, any certificate, and accompanying documents. Parties may seek to extend these

page limits by filing a motion for leave pursuant to Local Rule CV-7(b), after conferring with the

opposing party regarding the need for additional pages.

       The parties are notified that substantive motion practice—in accordance with Federal

Rule of Civil Procedure 12(c) (motion for judgment on the pleadings) and Federal Rule of Civil

Procedure Rule 56 (summary judgment)—is not appropriate in this action. While Plaintiff may

                                                  2
seek remand as a remedy in Plaintiff’s appeal brief, Plaintiff should not file a separate motion to

remand or a motion for summary judgment.

         On or before March 19, 2020, both parties must advise the Court, if they have not

already done so, whether they elect to consent, or not consent, to proceed before the undersigned,

instead of the District Court. If needed, attached is a Consent Form for the parties use. See

Local Rule CV-72.

         Unless the Court requests oral argument, the Court’s determination will be based upon

the parties’ briefs and the record of proceedings before the Commissioner.

         In the event Plaintiff fails to timely file a brief, the Court will enter judgment after the

above time limits have expired on the basis of the Complaint, Answer, and the record of

proceedings before the Commissioner.

         This Briefing Schedule takes precedence over all other such orders that may have been

filed previously by this Court.

         If the parties fail to comply with this Order, the Court may in its discretion impose

penalties or sanctions. Counsel should be aware that sanctions can include involuntary dismissal

for failure to comply with pretrial instructions, as provided by Federal Civil Procedure Rule

41(b).

         SIGNED this 6th day of February, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                §
                                                §
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
                                                §
                                                §
                  Defendant.                    §
                                                §
                                                §
                                                §

                   CONSENT ADVISORY TO THE CLERK OF COURT

       The undersigned party in the above captioned case elects as follows (please select only

one of the following options):

       □       I Consent to Proceed Before A United States Magistrate Judge in accordance with
               provisions of 28 U.S.C. § 636. The undersigned party in the above captioned case
               waives the right to proceed before a United States District Judge and consents to
               have a United States Magistrate Judge conduct any and all further proceedings in
               this case, including rendering a decision, and to order the entry of final judgment.
               Any appeal shall be taken to the United States Court of Appeals for the Fifth
               Circuit in accordance with 28 U.S.C. § 636(c)(3).

       □       I Do Not Consent to Proceed Before A United States Magistrate Judge. The
               undersigned party in the above captioned case elects not to have this case decided
               by a United States Magistrate Judge, and prefers that this case proceed before the
               District Judge.

       _________________________________________
       Party Name (Printed)

By:    _________________________________________
       Signed by Pro Se Party or Attorney

       _________________________________________
       Date




                                                4
